Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101464022 A to Song et al., hereinafter, “Song”.
Claim 1. A video stitching method, applicable for stitching a first video and a second video, comprising: Song Take a series of synchronization frame pairs obtained from two different imaging devices X and Y as examples. The synchronization frame pairs have overlapping images. For ease of description and understanding, a series of synchronization frame pairs are numbered as follows: A pair of synchronization frame pairs A1 and A2 is obtained at T1; a pair of synchronization frame pairs B1 and B2 is obtained at T2; A pair of synchronization frame pairs C1 and C2 is obtained at T3; a pair of synchronization frame pairs D1 and D2 is obtained at T4;
extracting features respectively from a first target frame of the first video and a second target frame of the second video, performing feature matching on the features respectively extracted from the first target frame and the second target frame, and screening matched features, so as to obtain a first feature point pair set between the first target frame and the second target frame; Song Since a total of four synchronization frame pairs are obtained in this embodiment and the number is small, two synchronization frame pairs can be selected to extract matching feature points, such as A1, A2, and B1, B2. If it is much larger than four pairs of synchronization frames, you can appropriately select multiple pairs of synchronization frame pairs to extract matching feature points according to your needs.
performing forward tracking of a forward feature point pair set between the first target frame and the second target frame on the first target frame and the second target frame, so as to obtain a second feature point pair set between the first target frame and the second target frame; performing backward tracking of a backward feature point pair set between the first target frame and the second target frame on the first target frame and the second target frame, so as to obtain a third feature point pair set between the first target frame and the second target frame; and calculating a geometric transformation relationship between the first target frame and the second target frame according to a union of the first feature point pair set, the second feature point pair set and the third feature point pair set between the first target frame and the second target frame. Song The preset condition may be: the number of matching feature points is not less than 3 and / or the matching feature points are evenly distributed in the selected synchronization. Frame up. Step 203: Transform the pair of synchronization frames to be spliced into the same coordinate system.
The image stitching method in this embodiment may include:
Step 301: Select three pairs of synchronization frames.
The pair of synchronization frames selected in this step may be A1, A2, B1, B2, and C1, C2.
Step 302: Extract matching feature points on each pair of synchronization frame pairs and record them as the first type of matching feature points.
Extracting the matching feature points on each pair of synchronization frames is to extract the matching feature points on A1 and A2, B1 and B2, C1 and C2, respectively, and record this type of feature points as the first type of matching feature points.
Step 303: Extract matching feature points on successive image frames in the time domain and record them as the second type of matching feature points.
Among the selected three pairs of synchronization frames, the image frames that are continuous in the time domain are A1, B1, and C1, and A2, B2, and C2.
Although A1, B1, and C1 are not synchronized, the positional relationship of objects in each image frame may change, but because they are continuous in the time domain, generally there will still be common objects on A1, B1, and C1, and they will definitely There are matching feature points, the situation is similar for A2, B2, and C2. This type of matching feature points is recorded as the second type of matching feature points.
The order of the above steps 302 and 303 may be changed, or steps 302 and 303 may be performed at the same time, which is not limited herein.
Step 304: Extract matching feature points that belong to both the first type of matching feature points and the second type of matching feature points as a common matching feature point.
As shown in FIG. 4, it is assumed that the extracted first type of matching feature points includes: a1, a1 ′, a2, a2 ′, b1, b1 ′, b2, b2 ′, c1, c1 ′. The extracted second type of matching feature points includes: a1, b2, and c1 on A1, B1, and C1; and a1 ', b2', and c1 'on A2, B2, and C2. Then the extracted common matching feature points are: a1, a1 ', b2, b2', and c1, c1 '.
To simplify the extraction process, when extracting the second type of matching feature points, only the matching feature points on A1, B1, and C1, or the matching feature points on A2, B2, and C2 may be extracted.
Step 305: Select a common matching feature point that satisfies a preset condition as a matching feature point for solving the homography matrix.
While Song teaches all the limitations of claim 1, it is disclosed in different embodiments. However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings from different embodiments as it provides options to achieve the optimal results of the invention.
Claim 2. Song further teaches further comprising: taking a union of the first feature point pair set and the second feature point pair set between the first target frame and the second target frame as a forward feature point pair set between a next frame of the first target frame of the first video and a next frame of the second target frame of the second video. Song [page 6] teaches since a total of four synchronization frame pairs are obtained in this embodiment and the number is small, two synchronization frame pairs can be selected to extract matching feature points, such as A1, A2, and B1, B2. If it is much larger than four pairs of synchronization frames, you can appropriately select multiple pairs of synchronization frame pairs to extract matching feature points according to your needs. However, the more synchronization frame pairs you select, the more matching feature points you obtain….
Claim 3. Song further teaches further comprising: in a case where the first target frame and the second target frame are beginning frames to be stitched, not performing forward tracking, calculating the geometric transformation relationship between the first target frame and the second target frame according to a union of the first feature point pair set and the third feature point pair set between the first target frame and the second target frame, and taking the first feature point pair set between the first target frame and the second target frame as a forward feature point pair set between a next frame of the first target frame of the first video and the a next frame of the second target frame of the second video. Song [page 6] teaches Since a total of four synchronization frame pairs are obtained in this embodiment and the number is small, two synchronization frame pairs can be selected to extract matching feature points, such as A1, A2, and B1, B2…
Claim 4. Song further teaches further comprising: in a case where a count of video frames to be stitched after the first target frame and the second target frame is less than a target frame number of backward tracking, taking final frames to be stitched of both the first video and the second video as starting frames of backward tracking. Song [page 6]
Claim 5. Song further teaches further comprising: in a case where the first target frame and the second target frame are starting frames of backward tracking of certain frames to be stitched of both the first video and the second video, taking the first feature point pair set between the first target frame and the second target frame as a backward feature point pair set between a previous frame of the first target frame of the first video and a previous frame of the second target frame of the second video; and in a case where the first target frame and the second target frame are middle frames of backward tracking of certain frames to be stitched of both the first video and the second video, taking a union of the first feature point pair set and the third feature point pair set between the first target frame and the second target frame as a backward feature point pair set between the previous frame of the first target frame of the first video and the previous frame of the second target frame of the second video. Song [page 6] teaches Since a total of four synchronization frame pairs are obtained in this embodiment and the number is small, two synchronization frame pairs can be selected to extract matching feature points, such as A1, A2, and B1, B2…
Claim 6. Song further teaches further comprising: in a case where the first target frame and the second target frame are final frames to be stitched, not performing backward tracking, and calculating the geometric transformation relationship between the first target frame and the second target frame according to a union of the first feature point pair set and the second feature point pair set between the first target frame and the second target frame. Song [pages 3-5] teaches With a pair of synchronization frame right be spliced into example, at first obtain the matching characteristic point on two picture frames, so-called matching characteristic point promptly two characteristic points in the space representation same point.Find the solution homography matrix according to the matching characteristic point that obtains then, at last, according to this homography matrix wherein all pixels (comprising not lap) on the two field picture carry out Representation Transform, determine its correspondence position on another plane, two field picture place (or cylinder etc.).This process is the image splicing, can also carry out processing such as color fusion afterwards to stitching image, to be spliced figure preferably.

Claim 10. Song further teaches further comprising: stitching the first target frame and the second target frame according to the geometric transformation relationship between the first target frame and the second target frame, and outputting a panoramic picture of the first target frame and the second target frame. Song [page 7]
Claim 11. Song further teaches further comprising: taking frames of each pair to be stitched of both the first video and the second video as the first target frame and the second target frame, respectively, and outputting a panoramic picture of the frames of the each pair to be stitched, so as to form a panoramic video. Song [page 7] 
Claim 13. It differs from claim 1 in that it is a video stitching device performing the method of claim 1. Therefore claim 13 has been analyzed and reviewed in the same way as claim 1. See the above analysis. Song [page 16]
Claim 14. Song further teaches further comprising: in a case where the first target frame and the second target frame are beginning frames to be stitched, not performing forward tracking, and calculating the geometric transformation relationship between the first target frame and the second target frame according to a union of the first feature point pair set and the third feature point pair set between the first target frame and the second target frame Song [page 6]
Claim 15. Song further teaches further comprising: in a case where the first target frame and the second target frame are final frames to be stitched, not performing backward tracking, and calculating the geometric transformation relationship between the first target frame and the second target frame according to a union of the first feature point pair set and the second feature point pair set between the first target frame and the second target frame. Song [page 6]
Claim 16. It differs from claim 10 in that it is a video stitching device performing the method of claim 10. Therefore claim 16 has been analyzed and reviewed in the same way as claim 10. See the above analysis. 
Claim 17. It differs from claim 14 in that it is a video stitching device performing the method of claim 14. Therefore claim 17 has been analyzed and reviewed in the same way as claim 14. See the above analysis. 
Claim 18. It differs from claim 15 in that it is a video stitching device performing the method of claim 15. Therefore claim 18 has been analyzed and reviewed in the same way as claim 15. See the above analysis. 
 Claim 19. It differs from claim 11 in that it is a video stitching device performing the method of claim 11. Therefore claim 19 has been analyzed and reviewed in the same way as claim 11. See the above analysis. 
Claims 7-9, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101464022 A to Song et al., hereinafter, “Song” in view of CN 108470354 A to Zhou et al., hereinafter, “Zhou”.
Claim 7. Zhou, in the same field of frame tracking, teaches wherein the target frame number of backward tracking is in a range of 1-20. Zhou [page 18] teaches wherein, the recent frame number is the frame number of the continuous video frames of the set number before the previous frame; Setting a frame range is merely a design choice. 
Thus, at the time of the invention, it would have been obvious to one having ordinary skill in the art to modify Song with the teaching of Zhou so that tracking of a video frame target object has better robustness and robustness, and meanwhile, the computation complexity is low, and the tracking robustness and the computation speed are both considered. [page 1]

Claim 8. Zhou further teaches further comprising: in a case where a count of feature point pairs of the second feature point pair set between the first target frame and the second target frame is greater than a first threshold, performing stochastic filtering on the second feature point pair set between the first target frame and the second target frame. Zhou [pages 3-4] (2) The video target tracking solution can be generally divided into a stochastic algorithm and a deterministic algorithm according to different tracking algorithm ideas, and the stochastic method considers the tracking problem as the optimal state of the target in the current frame under the observation data and the state of the known target. While the deterministic approach reduces tracking to the problem of solving the optimal cost function.

Zhou [page 4] teaches Methods for searching and positioning targets can be divided into stochastic algorithms and deterministic algorithms. The stochastic algorithm converts the target tracking problem into an optimal state estimation problem under a Bayesian framework, wherein the state is a target tracking result and comprises parameters such as the position range of a target in the current frame. The stochastic tracking algorithm is divided into two steps of prediction and observation vector updating, under the condition that prior knowledge of targets such as target representation, initial state and the like is known, the current state of the targets is predicted according to a target motion model, then the maximum posterior probability of the target state is solved through observation data to obtain the optimal estimation of the targets, and the classical stochastic tracking algorithm comprises Kalman filtering (Kalman filter), Particle filtering (Particle filter) and an improved algorithm thereof., [Abstract]

Zhou [page 4] teaches Deterministic algorithms enable tracking by measuring the similarity of a current frame candidate target region to a known target model, often by matching algorithms such as: the Mean-shift algorithm uses the gradient of the non-parameter probability density, and searches an image area which is most similar to the density estimation of the target color kernel in the neighborhood of a previous frame target as a reference in a current frame as the position of the current frame target. The Mean-shift and Cam-shift algorithms are based on the idea to track the target. To improve the robustness of tracking, it is usually necessary to preprocess the image frame sequence, improve the image quality, and build and update the target model.

Zhou [page 4] teaches whatever target positioning strategy needs to establish a target model and search the optimal matching of the target in the current frame according to the target model. Therefore, establishing a model for describing the appearance of the target is an important factor for determining the robustness of the tracking algorithm, and the primary problem of establishing the apparent modeling of the target is to select apparent features capable of effectively describing the target, and the methods for establishing the apparent model can be divided into the following methods according to the image features used for establishing the apparent model of the target:

Zhou [page 18] teaches specifically, the step of updating the feature point sets of the target object and the neighborhood background includes: (1) classifying the feature points in the feature point set according to the matching result to obtain a subset of a plurality of feature points; the subsets comprise feature point subsets with successful matching and feature point subsets with failed matching; the feature point subset which is successfully matched also comprises feature points on the target object and feature points on the neighborhood background; the feature point subset which fails in matching also comprises feature points on the target object and feature points on the neighborhood background; (2) deleting feature points in the feature point subset which are not matched successfully within the recent frame number and have higher matching failure than a set threshold from the feature point set corresponding to the previous frame; wherein, the recent frame number is the frame number of the continuous video frames of the set number before the previous frame; (3) adding the characteristic points in the characteristic point set of the current frame to the characteristic point set corresponding to the previous frame according to the tracking state of the current frame; (4) and updating the position coordinates of the characteristic points in the characteristic point set corresponding to the previous frame into the position coordinates of the corresponding characteristic points in the current frame.

Claim 9. Zhou further teaches further comprising: in a case where a count of feature point pairs of the third feature point pair set between the first target frame and the second target frame is greater than a second threshold, performing stochastic filtering on the third feature point pair set between the first target frame and the second target frame. Zhou [pages 3-4] (2) The video target tracking solution can be generally divided into a stochastic algorithm and a deterministic algorithm according to different tracking algorithm ideas, and the stochastic method considers the tracking problem as the optimal state of the target in the current frame under the observation data and the state of the known target. While the deterministic approach reduces tracking to the problem of solving the optimal cost function.

Zhou [page 4] teaches Methods for searching and positioning targets can be divided into stochastic algorithms and deterministic algorithms. The stochastic algorithm converts the target tracking problem into an optimal state estimation problem under a Bayesian framework, wherein the state is a target tracking result and comprises parameters such as the position range of a target in the current frame. The stochastic tracking algorithm is divided into two steps of prediction and observation vector updating, under the condition that prior knowledge of targets such as target representation, initial state and the like is known, the current state of the targets is predicted according to a target motion model, then the maximum posterior probability of the target state is solved through observation data to obtain the optimal estimation of the targets, and the classical stochastic tracking algorithm comprises Kalman filtering (Kalman filter), Particle filtering (Particle filter) and an improved algorithm thereof., [Abstract]

Zhou [page 4] teaches Deterministic algorithms enable tracking by measuring the similarity of a current frame candidate target region to a known target model, often by matching algorithms such as: the Mean-shift algorithm uses the gradient of the non-parameter probability density, and searches an image area which is most similar to the density estimation of the target color kernel in the neighborhood of a previous frame target as a reference in a current frame as the position of the current frame target. The Mean-shift and Cam-shift algorithms are based on the idea to track the target. To improve the robustness of tracking, it is usually necessary to preprocess the image frame sequence, improve the image quality, and build and update the target model.

Zhou [page 4] teaches whatever target positioning strategy needs to establish a target model and search the optimal matching of the target in the current frame according to the target model. Therefore, establishing a model for describing the appearance of the target is an important factor for determining the robustness of the tracking algorithm, and the primary problem of establishing the apparent modeling of the target is to select apparent features capable of effectively describing the target, and the methods for establishing the apparent model can be divided into the following methods according to the image features used for establishing the apparent model of the target:

Zhou [page 18] teaches specifically, the step of updating the feature point sets of the target object and the neighborhood background includes: (1) classifying the feature points in the feature point set according to the matching result to obtain a subset of a plurality of feature points; the subsets comprise feature point subsets with successful matching and feature point subsets with failed matching; the feature point subset which is successfully matched also comprises feature points on the target object and feature points on the neighborhood background; the feature point subset which fails in matching also comprises feature points on the target object and feature points on the neighborhood background; (2) deleting feature points in the feature point subset which are not matched successfully within the recent frame number and have higher matching failure than a set threshold from the feature point set corresponding to the previous frame; wherein, the recent frame number is the frame number of the continuous video frames of the set number before the previous frame; (3) adding the characteristic points in the characteristic point set of the current frame to the characteristic point set corresponding to the previous frame according to the tracking state of the current frame; (4) and updating the position coordinates of the characteristic points in the characteristic point set corresponding to the previous frame into the position coordinates of the corresponding characteristic points in the current frame.
Claim 12. Zhou further teaches wherein the first video and the second video are online videos or offline videos. Zhou teaches videos being stored 
Claim 20. It differs from claim 12 in that it is a video stitching device performing the method of claim 12. Therefore claim 20 has been analyzed and reviewed in the same way as claim 12. See the above analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661